Title: To Benjamin Franklin from Arendt, [before 18 May 1780]: résumé
From: Arendt, Henry Leonard Philip, baron d’
To: Franklin, Benjamin


<[before May 18, 1780], in French: While in the service of the Americans with the rank of Colonel, baron Arendt gave full satisfaction. He received one year’s leave to recover from an accident and spent a good part of it nurturing the Prussian government’s goodwill toward the American cause. Because [William] Lee detained him in Berlin on various errands, he worries about the bad impression his delay in returning might make on Congress and begs Dr. Franklin to justify it and ensure his welcome in America. His many travels have entailed great expense and he would appreciate the small sum of 25 louis promised by M. Lee as can be seen in the enclosed letter. He also asks free return passage in the safety of a convoy.>
